OPINION — AG — ** LIABILITY — BONDED INDEBTEDNESS — SCHOOL DISTRICTS ** (1) WHENEVER TERRITORY WAS ANNEXED TO ANY SCHOOL DISTRICT DURING THE PERIOD JULY 1, 1930 TO JUNE 4, 1941 (THE EFFECTIVE DATE OF SENATE BILL NO. 81,) (A) THE TAXABLE PROPERTY IN THE ANNEXING DISTRICT DID NOT BECOME LIABLE FOR ANY OF THE BONDED INDEBTEDNESS IN THE ANNEXED TERRITORY, AND (B) THE TAXABLE PROPERTY IN THE ANNEXED TERRITORY BECAME LIABLE FOR ITS SHARE OF THE BONDED INDEBTEDNESS OF THE ANNEXING DISTRICT EXCEPT WHEN THE ANNEXED DISTRICT WAS A CONSOLIDATED SCHOOL DISTRICT. (2) WHENEVER TERRITORY WAS ANNEXED TO ANY SCHOOL DISTRICT DURING THE PERIOD JUNE 4, 1941 (A) THE TAXABLE PROPERTY IN THE ANNEXING DISTRICT DID NOT BECOME LIABLE FOR ANY OF THE BONDED INDEBTEDNESS IN THE ANNEXED TERRITORY AND (B) THE TAXABLE PROPERTY IN THE ANNEXED TERRITORY DID NOT BECOME LIABLE FOR ANY OF THE BONDED INDEBTEDNESS IN THE ANNEXING DISTRICT, EXCEPT WHEN THE ANNEXED TERRITORY COMPRISED ALL OR PART OF A SCHOOL DISTRICT THAT WAS DISORGANIZED IN 1947 — 1948, IN WHICH THE EVENT THE TAXABLE PROPERTY IN SUCH ANNEXED TERRITORY DID BECOME LIABLE FOR THE BONDED INDEBTEDNESS OF THE ANNEXING DISTRICT IMMEDIATELY UPON ANNEXATION IF SUCH ANNEXED TERRITORY DID NOT HAVE ANY BONDED INDEBTEDNESS AT TIME OF DISORGANIZATION. (AD VALOREM, TAXATION, SCHOOL DISTRICTS) (J. H. JOHNSON)